          Case 1:20-cr-10263-PBS Document 57 Filed 05/13/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.                                                    Crim. No. 1:20-cr-10263-PBS

      (1) JIM BAUGH and
      (2) DAVID HARVILLE,


 Defendants


            ASSENTED-TO MOTION FOR EXCLUSION OF TIME UNDER
                         THE SPEEDY TRIAL ACT

       The United States of America, by and through Assistant United States Attorney Seth B.

Kosto, respectfully moves this Court to exclude the time period from May 10, 2021, the date of

the interim status conference in this matter, through and including the next status conference on

June 29, 2021, pursuant to the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and

3161(h)(7)(B)(iv), on the grounds that the ends of justice served by excluding this period

outweigh the best interests of the public and the defendant in a speedy trial. In support of this

request, the government states it produced substantial discovery on or about December 21, 2020,

and counsel for both defendants have indicated that each needs additional time to prepare

discovery requests and to evaluate the case for the filing of motions to dismiss and/or suppress.

Thus, the time period from today’s status conference to the next status conference is a period of

time that constitutes “the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence,” and that the ends of justice served by granting the requested

continuance outweigh the best interests of the public and the defendant in a speedy trial pursuant

to the Speedy Trial Act, Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).
       Case 1:20-cr-10263-PBS Document 57 Filed 05/13/21 Page 2 of 3




                                        Respectfully submitted,

                                        NATHANIEL R. MENDELL
                                        Acting United States Attorney


                                     By: /s/ Seth B. Kosto
                                        SETH B. KOSTO
                                        Assistant United States Attorney


May 13, 2021
        Case 1:20-cr-10263-PBS Document 57 Filed 05/13/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I certify that this document was filed on the date listed below through the ECF
system, which will provide electronic notice to counsel as identified on the Notice of
Electronic Filing.

                                              /s/ Seth B. Kosto
                                              SETH B. KOSTO
                                              Assistant United States Attorney

Dated: May 13, 2021
